DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 12/9/2020:
Claims 1-15 are pending in the current application.  Claims 1, 5, 10, and 11 have been amended.
The rejections under 35 USC 112 have been overcome in light of the amendment.
The previous prior art-based rejections have been overcome in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 102
5.	Claims 1-9 and 14-15 are rejected under 35 U.S.C. 102(b) as being anticipated by Asakura US PG Publication 2014/0154541.
Regarding Claim 1, Asakura discloses a battery system (assembled battery) 1 comprising a plurality of aligned battery cells 31 arranged along a first direction X, and a battery system cover (positive electrode cover) 51 for covering the plurality of aligned battery cells 31, wherein each of the plurality of aligned 10 comprises a battery case 13 in which an electrode assembly (energy generation element) 14 is accommodated, a cap assembly (positive electrode terminal) 11 disposed in the battery case, and a vent hole (gas path) 11a provided in the cap assembly 11, wherein the battery system cover 51 comprises at least one ridge portion (fin-shaped portion) 511b/511c disposed on a lower surface thereof facing the aligned battery cells 31, wherein the at least one ridge portion extends along the first direction X and is aligned with the vent holes of the aligned battery cells, and wherein the ridge portion 511b/511c is nearest to the battery cells at a center portion of the ridge portion (see the annotated Fig 4 below showing that the bottom of the centermost ridge 511b/511c (or the v-shape in the embodiment of Fig. 10) is nearest to the battery cells compared with the rest of that ridge, and tapers away from the battery cells (since it curves upward) along a second direction Z that is substantially perpendicular to the first direction X to deflect gas ejected from the vent holes 61 (see at least Figs. 1-10, paras 0021-0023, 0045-0047, 0064-0066, 0069-0072, 0076).

    PNG
    media_image1.png
    350
    285
    media_image1.png
    Greyscale

Regarding Claim 2, Fig. 3 shows that the vent holes of the aligned battery cells are aligned in the same direction as are the batteries, which is the first direction, X.  
Regarding Claim 3, the at least one ridge portion of Asakura is spaced apart from the vent holes in all directions, including a third direction that is substantially perpendicular to the first and second directions.
Regarding Claims 4 and 6, the at least one ridge portion in Figs 4, 7, and 10 has a cross-section along the second direction that is inclined toward the battery cells and the ridge portion of Fig. 10 has a substantially triangular cross-section along the second direction.  
Regarding Claim 5, each of the at least one ridge portion of Figs 4, 7, 10 of Asakura includes a first ridge side portion and a second ridge side portion, the first ridge side portion is configured to deflect the gas ejected from the vent holes to the second direction and the second ridge side portion is configured to deflect the gas ejected from the vent holes to an opposite direction to the second direction.  That is, because of the symmetry of the two sides of each ridge of the ridge portion, gas ejected from the first and second ridge side portions will be capable of deflecting the gas in all directions, including the second direction and a direction opposite the second direction, as in the instant disclosure.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding Claim 7, Fig 5 of Asakura shows that each of the first and second ridge side portions have a concave cross section along the second direction, particularly at the tops, 511a.  
Regarding Claim 8 and 9, the at least one ridge portion is configured to cool a gas ejected from the vent holes and includes at least one coolant duct (exhaustion path) S1 (see Figs 4, 7, and 10; para 0070).
Regarding Claim 14 and 15, Asakura discloses in para 0043 that the battery cover 51 is formed with the battery holder and module case 20/40, which houses the battery cells and is attached/fixed to the cover, 47 for discharging an exhaust gas that is ejected from the vent hole and deflected from the at least one ridge portion (see Fig. 8, paras 0070-0073
Claim Rejections - 35 USC § 103
6.	Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being obvious over Asakura US PG Publication 2014/0154541.
Regarding Claim 10, Asakura discloses the battery system of Claim 8, the rejection of which is incorporated herein in its entirety.  Asakura fails to specifically disclose the material of the at least one ridge portion and/or battery system cover such that the ridge portion and/or cover are formed of a material having high thermal conductivity, and a heat sink is disposed on an upper surface of the battery system cover.  However, Asakura discloses in para 0074 that the cover 51 receives and discharges heat, discloses in para 0043 that the battery cover 51 is formed with the battery holder 20, and discloses in para 0026 that the battery holder 20 is advantageously formed of a heat-conductive material such as aluminum to easily transmit heat generated in the batteries to the holder.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the at least one ridge portion and/or the cover of Asakura from a material having high thermal conductivity (such as aluminum) because the cover/ridge is necessarily thermally conductive, is formed as part of the battery holder which is advantageously formed from aluminum to aid in heat transfer away from the cells, and forming the cover/ridge portion of Asakura would benefit from being capable of transferring heat from the system, as well.  Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
	Asakura fails to specifically disclose that a heat sink is disposed on an upper surface of the battery system cover.  However, since the cover of Asakura is itself considered a heat sink (it cools the In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
Regarding Claim 11, Asakura fails to specifically disclose that the battery pack further comprises a plurality of battery modules disposed apart from each other along the second direction, each module including a plurality of cells arranged along a first direction, and the system cover including a plurality of ridge portions spaced along the second direction and extending along the first direction and aligned with the vent holes of the aligned cells for one of the modules. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form a plurality of battery modules as in the claim (with the claimed directionality and placement) in order to increase the power of the battery system in the invention of Asakura because the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
7.	Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being obvious over Asakura US PG Publication 2014/0154541, as applied to Claim 1, and further in view of Kim US PG Publication 2014/0322566 and Tan US PG Publication 2005/0208344.
Regarding Claims 12 and 13, Asakura discloses the battery system of Claim 1, the rejection of which is incorporated herein in its entirety.  Asakura fails to specifically disclose that each of the battery cells further includes a positive terminal and a negative terminal, and the vent hole is separately disposed between the positive terminal and the negative terminal, and wherein the positive terminal and the negative terminal are spaced apart from each other along the second direction, and the vent hole is KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).  Further, the skilled artisan would have found it obvious that cylindrical cells of Asakura would advantageously replaced by prismatic cells, such that the configuration of Kim would be effective since Tan teaches that this shape/configuration provides slimmer form factor and therefore higher energy density and additional runtime and to align.  
Response to Arguments
8.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naito US PG Publication 2012/0225335 discloses a battery system having aligned batteries 100 having vent holes 8a that are aligned with ridge portions in lid 120 wherein the ridge portion nearest the battery cells at a center portion tapers away from the battery cells in a direction perpendicular to the direction of battery arrangement (see at least Figs 1-5, para 0027-0029).
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA S PARK/
Primary Examiner, Art Unit 1729